ACCEPTED
                                                                                   01-15-00112-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                             3/10/2015 12:01:26 PM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK

                           NO.01-15-00112-CV 


                                                                  FILED IN
                                                           1st COURT OF APPEALS
                        In the First Court of Appeals 
        HOUSTON, TEXAS
                               Houston, Texas 
            3/10/2015 12:01:26 PM
                                                           CHRISTOPHER A. PRINE
                                                                    Clerk

  INRE: MOTHER DOE AND FATHER DOE, INDIVIDUALLY AND AS 

         NEXT FRIENDS OF JOHN DOE AND JANE DOE 



              Original Proceeding from Cause No. 1045092 in 

           County Court at Law No. Two (2), Harris County, Texas, 

                 Honorable Theresa Chang, Presiding Judge 



 PETITIONER'S REPLY TO REAL PARTY IN INTEREST'S RESPONSE 

           TO PETITION FOR WRIT OF MANDAMUS 




The Cweren Law Firm

Brian P. Cweren
State Bar No. 24001956
3311 Richmond Avenue, Suite 305
Houston, Texas 77098
(713) 622-2111 telephone
(713) 622-2119 facsimile
bcweren@cwerenlaw.com

Counsel for Mother Doe and Father Doe, Individually and as Next Friends of 

                        John Doe and Jane Doe, 

                               Relators 




                   ORAL ARGUMENT REQUESTED 

                     IDENTITIES OF PARTIES AND COUNSEL

    1.   Relators:

         Mother Doe, Father Doe, John Doe, and Jane Doe.

    2.   Counsel for Relators in Trial Court and Appeal

         Brian P. Cweren 

         The Cweren Law Finn 

         3311 Richmond Avenue, Suite 305 

         Houston, Texas 77098 

         (713) 622-2111 - telephone
         (713) 622-2119 - facsimile

    3.   Respondent:

         Honorable Theresa Chang
         County Civil Court at Law No. Two (2), Harris County, Texas
         201 Caroline Street, Suite 740
         Houston, Texas 77002

    4.   Real Parties in Interest:

         Beth Yeshurun Day School

         Counsel for Real Parties In Interest:

         Barbara L. Hachenburg 

         GennerPLLC 

         Three Allen Center 

         333 Clay Street, Suite 4950 

         Houston, Texas 77002 

         (713) 650-1313 - telephone
         (713) 739-7420 - facsimile

         Michael P. Doyle 

         Doyle Raizner 

         2402 Dunlavy Street 

         Houston, Texas 77006 


                                             1




I
                                           TABLE OF CONTENTS 


Identities of Parties and Counsel .•.•....................•.....••........................•..........•••..•..• i 


Table of Contents....................................................•.........................•.••••..•.•..........•• ii 


Index of Authorities ...............................•...•..•..••...•...........................••................... iii 


Record References ................................•....•..•......................•................................... 1 


Summary of Reply..............................••..••...•......•...............•.............•..•................... 3 


Reply •.••.•.••..•.•••............•.•..••..•.••.••.••.•.•.••.••••.••.••••...•••••••••••..•...•..•..........•...•••••••.•.••.•.• 4 


I. 	     BYDS PRESENTED NO EVIDENCE TO JUSTIFY THE 

         IMPOSITION OF THE PROTECTIVE ORDER AT ISSUE ................. 4 


II. 	 THE   ORDER ENCUMBERS RELATORS'                               ABILITY TO 

      PROSECUTE THEIR, SUIT EFFECTIVELY, TO THE EXTENT 

      THAT RELATORS' SUBSTANTIVE AND PROCEDURAL RIGHTS 

      WILL BE IMPAIRED OR LOST ............................................................... 5 


         A.   The Order at Issue is a "Gal! Order" that was Entered Over the 

         Objection of Plaintiffs Without Sufficient Evidence to Support it .......... 5 


         B.    As Interpreted by Respondent, the Order Allows an Overly Broad 

         Definition of "Confidential" that Substantially Impairs Relators' Ability 

         to Prosecute this Suit •••.•••••••••••••••••.•.•.•.•.•.•.••••••••.•.••••.•.••.•••••••••.•••.••••.••••.••.•• 5 


III.     REPLY TO BYDS' FACTUAL ASSERTIONS ........................................ 7 


Prayer •.................•.....•..•..••.••...•..•..••..•••..••..••..•...•.....•....•.......•..•..••..•...•........••••.••.... 11 


Certificate of Compliance •••...•.•..•..•.•.....................................................•....•....•... 11 


Certification ...•........••.•...•..••.••..••..•...••..••..••..••..................•..••.•••••.••••••.•.••...••.......... 12 


Certificate of Service •••••••••••••.•••••••••••.•••.•.•.•.•.•..•.••••.••••••.•.••••••..••.••.•••...•.•.••.......... 13 


Supplemental Appendix...........................................................Separate Document 

                                                               ii
                                   i


                                   iI 
     INDEX OF AUTHORITIES
                                   1

                                   II 
 

                          I                CASES
                          I
       I



In re: Eurecat US, Inc.,1425 S.W.3d 577, 582-83 (Tex. App.-Houston [14th 

Dist.]-2014) (orig. procedding) .................................................................................. 4 


                                             STATUTES & RULES 


TEX. R. CIV. P. 193.4(a) ........................................ ~ ................................................. 4 





                                                          iii 

                             NO.01-15-00112-CV 



                        IN THE COURT OF APPEALS 

                             FIRST DISTRICT 

                            HOUSTON, TEXAS 



  IN RE: MOTHER DOE AND FATHER DOE, INDIVIDUALLY AND AS 

           NEXT FRIENDS OF JOHN DOE AND JANE DOE 



               Original Proceeding from Cause No. 1045092 in 

            County Court at Law No. Two (2), Harris County, Texas, 

                  Honorable Theresa Chang, Presiding Judge 



 PETITIONER'S REPLY TO REAL PARTY IN INTEREST'S RESPONSE 

           TO PETITION FOR WRIT OF MANDAMUS 



                          RECORD REFERENCES

      With their Petition for Writ of Mandamus filed herein, Relators filed sworn

copies of the Reporter's Record of the hearings on September 15, 2014 and

September 24, 2015 .

      "RR1, at p. _ _" refers to the page number of the record of the first

hearing on September 15, 2014, the purpose of which was to argue the contents in

the Joint Protective Order entered by Respondent on December 16,2014.

      "RR2, at p. __" refers to the page number of the record of the second

hearing on September 24, 2014, the purpose of which was to argue the contents in

the Joint Protective Order entered by Respondent on December 16,2014.

                                      - 1­
      "TAB 12 througH TAB 14" refers to the Supplemental Appendix attached

to this Reply and filed hfeWith.

      "TAB 1 through    f AB 11" refers to the Appendix filed contemporaneously

with the Petition for Writ of Mandamus.

      The numerical   ci~es   for the Supplemental Appendix in this brief are a

continuance of the previ~us Appendix, to avoid confusion.




                                       -2­
                                SUMMARY OF REPLY 


      The Real Party in lnterest, Beth Yeshurun Day School ("BYDS") presented

no evidence to justify   i~   osition of the Joint Protective Order ("Protective Order"

or "Order") at issue in this original proceeding. Therefore, it was an abuse of

discretion for Responde~t to have entered the Protective Order.

      Furthermore, the Jxpansive provisions of the Joint Protective Order inhibit
                          I                         '
Relators' ability to pros1cute this case, to the extent that Relators would have no

adequate remedy by appeal. Therefore, mandamus is an appropriate and necessary

remedy.




                                           -3­
                                       REPLY 


I. 	   BYDS PRESENTED NO EVIDENCE TO JUSTIFY                                    THE
       IMPOSITION OF THE PROTECTIVE ORDER AT ISSUE.

       As a trial court judge, Respondent is allowed broad discretion in granting a

protective order; however, such discretion is not unfettered. See In re: Eurecat

US, Inc., 425 S.W.3d 577, 582 (Tex. App.-Houston [14 th Dist.] 2014) (orig.

proceeding). To warrant entry of a protective order, the party resisting discovery

(or requesting the protection) must present facts and competent evidence showing a

particular, specific, and demonstrable injury. Id. Mere conclusory allegations of

potential harm are insufficient; the presentation of at least some evidence is

required to support the request for protective relief. Id. (emphasis added). "If thEe]

evidentiary burden is not satisfied and the requested discovery falls within the

scope of discovery permitted by the rules of civil procedure, then the trial court

abuses its discretion by entering the protective order." Id., at p. 583.

       The type of evidence contemplated with regard to requests or motions for

protective orders is governed by Tex. R. Civ. P. 193.4(a). Rule 193.4(a) requires

the party requesting the discovery restrictions to. present evidence to support its

claims. "Evidence" may be presented via testimony or affidavits, and must be

served at least seven (7) days prior to a hearing on these issues. See Id.

       Throughout three (3) hearings and several documents filed, the Real Parties

in Interest failed to present any competent evidence in compliance with Tex. R.
                                          -4­
Civ. P. 193.4(a) to support imposition of the Order. Therefore, Respondent abused

her discretion in entering said Order.

II. 	 THE ORDER ENCUMBERS RELATORS'        ABILITY TO
      PROSECUTE THEIR SUIT EFFECTIVELY, TO THE EXTENT
      THAT RELATORS' SUBSTANTIVE AND PROCEDURAL RIGHTS
      WILL BE IMPAIRED OR LOST.

      A. 	   The Order at Issue is a "Gag Order" that was Entered Over the
             Objection of Plaintiffs Without Sufficient Evidence to Support it.

      Contrary to BYDS' assertions in its responsive brief, the Order is intended

to, and does, include a provision that prohibits the parties from communicating

with the media-any media, on any issue, related to the underlying suit. RR2, at p.

62. See TAB 3, at p.5. As previously explained to this Honorable Court, BYDS

presented no evidence to justify the entry of this portion of the Order, and Relators

objected to its entry. RRl, at p. 5; RR2, at p. 75-76. See TAB 5, at p. 10.

      B. 	   As Interpreted by Respondent, the Order Allows an Overly Broad
             Definition of "Confidential" that Substantially Impairs Relators'
             Ability to Prosecute this Suit.

      BYDS' claims that it has not yet identified any documents as "confidential"

are untrue. BYDS identified numerous documents and categories of documents

that it considers to be "confidential" in its objections and responses to Relators'

discovery requests. See e.g. TAB 12, at (g); TAB 13, at Response No.6, 8, 11,

12, and 15; TAB 14, at Response No.2, 3, 4, 5, 6, 7, 18, 28, 30, 31, 32, 35, 37,




                                         -5­
and 43. These responses indicate that BYDS claims the following documents

would be "confidential" pursuant to the Order:

      • curriculum vitae or resumes;

      • pamphlets or other advertising regarding BYDS;

      • insurance policies covering this suit;

      • documents relied upon in making the decision to expel the children, which
                     ~

         forms the basis of the underlying action;

      • BYDS' anti-bullying protocol;

      • faculty handbooks;

      • parent and/or student handbooks; and

      • licenses and certifications held by BYDS.

Id.

         Respondent has ratified BYDS' overly-broad interpretation of what

information should be considered "confidential" herein, up to and including

insurance policies. RRl, at pp. 6-7; 18; 31-35. RR2, at pp. 22-23; 27-29; 36-40;

44-50. Moreover, in order to disseminate any of these items or categories of items,

Relators are required to notify BYDS, file a motion, and obtain a ruling from

Respondent. Id. In essence, prior to using these and other documents identified by

BYDS as "confidential" with, for example, a non-party witness in a deposition or

trial setting, Relators would be required to notify BYDS of specifically which

                                           -6­
document or documents it intended to use, file a motion with Respondent, and set

the matter for hearing. Such an onerous procedure not only increases the time and

effort required by Relators' counsel, but also allows BYDS significant insight into

Relators' intended deposition and/or trial strategy, a substantial benefit to BYDS

and a substantial prejudice to Relators. l

       Although the Order contains two separate types of "confidentiality," the

requirement to obtain Respondent's permission to disclose any "confidential"

documents, or information obtained therefrom, with a non-party or opponent-party

witness requires notice, a motion, and a hearing. Id. Thus, Relators' ability to

proceed with their suit is hindered regardless of which type of "confidentiality"

designation is utilized by BYDS.

       For these reasons, mandamus is necessary to prevent a loss or impairment of

important substantive and procedural rights of the Relators.

In.    REPLY TO BYDS' INACCURATE FACTUAL ASSERTIONS.

       Throughout its Response to Relators' Petition for Mandamus, BYDS

attempts to shift the focus of this proceeding from the validity of the Respondent's

Order or the necessity for the extraordinarily broad scope of protection it affords to

the alleged actions of Counsel for Relators. Presentation of the alleged actions of

        It is noteworthy that no depositions have yet occurred in the underlying suit. Notices have
been served upon both parties and non-parties involved with or employed by BYDS. In response
to every notice and/or subpoena, Counsel for BYDS has filed a Motion to Quash the deposition
in question. Requiring yet another hearing for each deposition would add another layer of delay
in the discovery proceedings in the underlying suit-again, to the benefit ofBYDS.
                                               -7­
Relators' counsel does not justify imposition of a cumbersome, one-sided

Protective Order.

      Much of BYDS' responsive brief refers to alleged Facebook postings and
                                    ,

statements of Counsel for Relators, which have no bearing on the issues in this

mandamus proceeding. Rather than supplying evidence of the alleged harm

disclosure of certain documents would cause BYDS to suffer (for example,

permitting documents designated as "Confidential" being disclosed to appropriate

law enforcement agencies) BYDS attempts to present selected opinions tendered

by Relators' Counsel out of context, urging this Court to leap to the conclusion that

Relators have no valid basis for obtaining otherwise discoverable information

simply because Counsel for Relators has exercised his right to defend his

reputation and opine regarding his synagogue, bullying, and other issues. BYDS'

spec~ous   assertion throughout its Responsive Brief that Realtor's Counsel has

attempted to "try this matter to the media" is nothing more than a red herring;

Relators' Counsel was fully justified in any statements made as a Beth Yeshurun

member, donor and community leader. At no time has Counsel for Relators

disclosed any documents identifying the minor children Or invading other

established privacy interests. The same cannot be said for the Defendants in this
                                        I




                                            -8­
matter. 2 See RR2, at pp. 6-7. Relators contend that Respondent's deferential

treatment of BYDS in this matter serves to embolden BYDS and to encourage

further discovery abuses and other delay tactics that have frustrated Relators'

ability to effectively investigate the issues of the case-in-chief and to obtain

otherwise discoverable evidence in support of their claims and causes of action

against RyDS.

       BYDS seeks to sidetrack this Court with arguments and inflammatory

references to postings on social media, all the while ignoring black-letter law

regarding the standard which much be met to warrant entry of a broad Protective

Order that places the burden to permit disclosure on the party seeking discovery of

materials rather than on the party seeking to limit such disclosure.

       In addition, BYDS states that Relators somehow have "unclean hands"

because Relators' Counsel has sought to have Confidential Information regarding

the children be protected in the past. However, Relators have never taken the

position that a Protective Order would be wholly inappropriate in all instarices, or

that BYDS is not entitled -to protect certain sensitive information from being

publicly disclosed. Rather, Relators contended, both before the lower Court and


2
        There have been numerous instances of public (and private) attacks on Relators" the
Children, and even Relators' Counsel by BYDS and their attorneys and representatives in this
case, including, on information and belief, the disclosure of personal, confidential information
about Relators and the Children to third parties, both known and unknown. Such actions, while
deplorable, are not germane to the issues of Relators' writ of mandamus before this Court, and as
such Relators decline to address them with any particularity herein.
                                              - 9­
before this Court, that the language of the Protective Order offers unfettered

discretion to BYDS to extend the shroud of confidentiality to any documents

simply by labeling them "Confidential" and that the Protective Order places the

burden on Relators to demonstrate that a purportedly "confidential" document

should not be protected rather than placing the burden properly on BYDS to prove

that a document is sensitive and should be marked "Confidential".

          BYDS further takes exception with the fact that Counsel for the Relators

argued in the alternative that a provision be included in the Order that would deem

records regarding the minor children "confidential." Regularly, when attorneys

realize that a Court will likely not grant the best relief for their clients, said

attorneys will argue, in the alternative, for some other relief that, while not ideal, is

better for their clients than what is being requested by the opposing party. This
      ~




situation occurs regularly in courtrooms across the State of Texas, if not the United

States. The argument that advocating in this way is somehow "unclean" is

disingenuous.

          Relators would simply like to remind this Honorable Court that the

underlying suit, and this mandamus action, pertain to the rights and reputations of

two minor children-not to Relator's attorney and what he mayor may not say or

do.




                                         ~   10­
                                      PRAYER 


      For these reasons, Relators ask that the Court grant this writ of mandamus

directing Respondent to vacate her order of December 16, 2014, and to allow

Relators to properly investigate and prosecute the underlying suit herein. Relators

further request this Court to require Respondent to facilitate fair and reasonable

discovery on the part of all parties herein.



                       CERTIFICATE OF COMPLIANCE

      I hereby certify that this document (upon exclusion of those contents

exempted by Rule 9.4(i)(1) of the Texas Rules of Appellate Procedure) contains

1,765 words.



                                        Brian P. Cweren




                                         - 11 ­
                        r


                               CERTIFICATION 


      I certify that I have reviewed the petition for writ of mandamus and have

concluded that every factual statement made in the petition is supported by

competent evidence included in the appendix or the record.




                                                      \




                                      - 12 ­
                        CERTIFICATE OF SERVICE 



       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties -which are listed
below- on the 10"" day of March, 2015 as follows:

            Barbara L. Hachenburg
            GermerPLLC
            Three Allen Center
            333 Clay Street, Suite 4950
            Houston, Texas 77002

            By (check all that apply)
                         G      personal delivery
                         G      mail
                         G      commercial delivery service
                        X       fax (713) 739-7420

            Hon. Theresa Chang
            County Civil Court at Law Number Two (2)
            201 Caroline Street, Suite 740
            Houston, Texas 77002

            By (check all that apply)
                        X       personal delivery
                         G      mail
                         G      commercial delivery service
                        G       fax




                                      Brian P Cweren




                                       - 13 ­